DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The Brief Summary of the Invention is missing from the specification.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distributed sensor system (claims 18, 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claim 3 and 15 are objected to because of the following informalities: 
- claim 3 has no period.
- claim 15, “more” (line 1) should be deleted.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 18, and 21 recite an abstract idea of “determining a property or parameter associated with the wellbore or wellbore fluid based on the temporal thermal profile” (evaluation, mental process).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. [R]eceiving data from a distributed temperature sensor system installed in a wellbore, the data representative of a temporal thermal profile of the wellbore” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). The processors and non-transitory memory are directed to a generic computer/processing system that does not the claim limitations out of the abstract idea (see 2019 PEG, slide 20). 
Accordingly, claims 1, 18, and 21 are not patent eligible under 35 USC 101.
The remaining respective dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 4, 5, 7, 10-13, 20, and 23 are directed to an abstract idea.
Claims 3 is directed to a fluid which property or parameter is determined. Thus, the claim is not significantly more.
Claims 6, 8, 9 are directed to parameters based on which a model is determined. Thus, the claim is not significantly more.
Claims 14-16, 19, and 22 are directed to an insignificant extra solution activity.
Claim 17 is links the abstract idea to a field of use – i.e., cement operations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11, and 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (US 2012/0205103).

Regarding claims 1, 18, and 21, Ravi et al. discloses a method and system (Abstract) comprising:
receiving data from a distributed temperature sensor system (Abstract, lines 6-8) installed in a wellbore (102), the data representative of a temporal thermal profile of the wellbore (Abstract, lines 4-7); 
determining, by one or more processors (116), a property or parameter associated with the wellbore or wellbore fluid (Abstract, lines 1-3) based on the temporal thermal profile (measured temperature along borehole, Abstract, lines 1-3, 10-13; Fig. 9).

Regarding claims 18 and 21, Ravi et al. further discloses one or more processors (paragraph 0014, lines 11-12; paragraph 0021, lines 15-17; 116); and
a non-transitory memory coupled to the one or more processors (implied by data processing system, paragraph 0014, lines 11-12; paragraph 0021, lines 15-17; 116), wherein the memory comprises instruction configured to cause the processors to perform operations (paragraph 0014, lines 11-12; paragraph 0021, lines 15-17).

Regarding claims 2, 20, and 23, Ravi et al. discloses determining at least one of a generalized geothermal profile (Tae) (temperature vs. depth, Fig. 9) of the wellbore based on the temporal thermal profile (curve 808 vs. curve 810, Fig. 9).

The limitation of determining at least one of a generalized transfer coefficient (k) of a fluid within the wellbore is recited in the alternative form, thus the limitation is an optional limitation.

Regarding claim 3, Ravi et al. discloses the fluid is cement within the wellbore (Abstract, lines 1-3)

Regarding claim 4, Ravi et al. discloses at least one of a generalized geothermal profile (Tae) of the wellbore is determined based on a model comprising advection of a fluid within the wellbore (curves in Fig. 9 are based on cement slurry along borehole, Abstract, lines 1-5).

The limitation of at least one of a generalized transfer coefficient (k) of a fluid within the wellbore is determined based on a model comprising advection of a fluid within the wellbore is recited in the alternative form, thus the limitation is an optional limitation.

Regarding claim 5, Ravi et al. discloses at least one of a generalized geothermal profile (Tae) of the wellbore is determined based on a model comprising heat generated within the wellbore (heat vs. depth curves, Fig. 9).

The limitation of at least one of a generalized transfer coefficient (k) of a fluid within the wellbore is determined based on a model comprising heat generated within the wellbore is recited in the alternative form, thus, the limitation is an optional limitation.

Regarding claim 8, Ravi et al. discloses a property or parameter associated with the wellbore comprises a property or parameter of a fluid within the wellbore (Abstract, lines 1-4) or formation surrounding the wellbore.

Regarding claim 9, Ravi et al. discloses a property or parameter associated with the wellbore is selected from one or more of a wellbore geometry across depth (wellbore size across depth, Fig. 1), a pumping activity (paragraph 0037, lines 1-4, 9-11), heat of hydration (paragraph 0003, line 11), a heat release activity (paragraph 0003, lines 4-6).

The limitations of a property or parameter associated with the wellbore is selected from one or more of a static fluid profile, a loss circulation, and combinations thereof is recited in the alternative form, thus the limitations are optional limitations.

Regarding claim 11, Ravi et al. discloses displaying a graph comprising depth versus a value based on the generalized geothermal profile (Tae) (Fig. 9).

Regarding claim 14, Ravi et al. discloses the distributed temperature sensor system is a fiber optic sensor system comprising a fiber optic cable disposed in a wellbore (108, Figs. 1, 2).

Regarding claim 15, Ravi et al. discloses the more fiber optic sensing system operates according to one or more of Brillouin backscattering (paragraph 0018, lines 14-15), Raman backscattering (paragraph 0020 lines 1-3), Enhanced based sensing principle (paragraph 0031, lines 12-13).

The limitations of the more fiber optic sensing system operates according to one or more of a Rayleigh backscattering, or Engineered based sensing principle are recited in the alternative form, thus, they are optional limitations.

Regarding claim 16, Ravi et al. discloses the fiber optic cable is provided within a cement slurry in an annulus of the wellbore (Figs. 1-2).

Regarding claim 17, Ravi et al. discloses modifying a cementing operation based on a generalized geothermal profile (Tae) (paragraph 0037, lines 1-4, 9-11).

The limitation of modifying a cementing operation based on the determined generalized transfer coefficient (k) of a fluid within the wellbore is recited in the alternative form, thus, is an optional limitation.

Regarding claims 19 and 22, Ravi et al. discloses the distributed temperature sensor system installed in a wellbore, the distributed temperature sensor system comprising a fiber optic cable (108) in the wellbore (102) (Figs. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. in view of Foster et al. (US 2020/0056084).

Regarding claim 6, Ravi et al. discloses the claim limitations as discussed above, except the heat generated within the wellbore is generated from an exothermic reaction of a cement slurry within the wellbore.

Foster et al. discloses heat generated within the wellbore is generated from an exothermic reaction of a cement slurry within the wellbore (paragraph 0009, lines 7-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ravi et al. with an exothermic reaction of a cement slurry within the wellbore as disclosed by Foster et al. for the purpose of quickening the setting time of cement slurry.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. in view of Macpherson (US 2010/0106421).

Regarding claim 10, while Ravi et al. does not disclose displaying a graph comprising depth versus a value based on the generalized transfer coefficient (k), Ravi et al. discloses displaying a graph comprising depth versus a value (geothermal temperature, Fig. 9).
Macpherson discloses estimating temperature based on generalized transfer coefficient (k) (Abstract, lines 5-8).
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ravi et al. with a graph comprising depth versus a value based on the generalized transfer coefficient (k) as suggested by Macpherson for the purpose of estimating temperature within the sub-surface.

Regarding claim 13, Ravi et al. discloses determining the heat of hydration by comparing the measured temperature by distributed temperature sensor system (808, 810) with a baseline thermal response model (802) determined based on the starting geothermal profile (T.sub.a) (Fig. 9).

However, Ravi et al. does not disclose the baseline thermal response model is determined based on the generalized transfer coefficient (k) of a fluid within the wellbore.

Macpherson discloses a thermal response model (geothermal gradient) is based on generalized transfer coefficient (k) (Abstract, lines 5-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ravi et al. with a baseline thermal response model based on generalized transfer coefficient (k) as suggested by Macpherson for the purpose of estimating temperature within the sub-surface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. in view of Daussin et al. (US 2010/0108311).

Regrading claim 12, Ravi et al. discloses determining at least one of a starting geothermal profile (Ta) based on the temporal thermal profile of the wellbore (curves 808 and 810; paragraph 0038, lines 2-4, 10-12), the geothermal profile determined after introduction of a fluid into the wellbore (paragraph 0038, lines 2-4, 10-12).

The limitation of determining at least one of a generalized transfer coefficient (k) of a fluid within the wellbore, the limitation is recited in the alternative form, thus, the limitation is an optional limitation.

Ravi et al. does not disclose the geothermal profile determined prior to the fluid releasing exothermic reaction heat.

Daussin et al. discloses determining geothermal profile (temperature profiles for treatment fluid when treatment fluid is introduced through the wellbore, paragraph 0007, lines 3-5). Daussin et al. further discloses that the physical properties of fluid can be changed (paragraph 0078, line s1-3), e.g., increasing the temperature of fluid by initiating an exothermic reaction (paragraph 0078, lines 12-13). Thus, Daussin et al. suggests determining geothermal profile can be performed prior to the fluid releasing exothermic reaction heat.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ravi et al. with determining geothermal profile prior to the fluid releasing exothermic reaction heat as suggested by Daussin et al., the exothermic reaction heat for changing a physical property of fluid to produce different temperature gradients.

	Prior Art Note

Claim 7 does not have a prior art rejection.
The combination as claimed wherein a method comprising determining both the generalized transfer coefficient (k) of a fluid within the wellbore and the generalized geothermal profile (Tae) based on the recited formula (claim 7) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macpherson (US 2010/0106421) discloses distributed measurement of mud temperature (Abstract) comprising calculating heat transfer coefficients (step 21) and calculating geothermal profile (step 24) based on calculating heat transfer coefficients (Abstract, lines 5-6). The geothermal profile is calculated based on equations 3-5, and 8 (paragraph 0051). However, Macpherson does not disclose determining both the generalized transfer coefficient (k) of a fluid within the wellbore and the generalized geothermal profile (Tae) based on the recited formula in claim 7.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 21, 2022